284 F.3d 1039
Humberto ALVAREZ-MACHAIN, Plaintiff-Appellant,v.UNITED STATES of America; Hector Berellez; Bill Waters; Pete Gruden; Jack Lawn; Antonio Garate-Bustamante; Francisco Sosa, and five unnamed Mexican nationals currently in the federal witness protection program, Defendants-Appellees.Humberto Alvarez-Machain, Plaintiff-Appellee,v.Francisco Sosa, and five unnamed Mexican nationals currently in the federal witness protection program, Defendants-Appellants.
No. 99-56762.
No. 99-56880.
United States Court of Appeals, Ninth Circuit.
March 20, 2002.

Before: SCHROEDER, Chief Judge.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judges Reinhardt and Trott were recused